                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:19CR41

           vs.
                                                                           ORDER
VERSHAUN LUCKETT,

                        Defendant.

       This matter is before the court on defendant's Unopposed Motion to Continue Deadline for
Filing Pretrial Motions [18]. For good cause shown, I find that the motion should be granted. The
defendant will be given an approximate 30-day extension. Pretrial motions shall be filed by June
3, 2019.
       IT IS ORDERED:
       1.        Defendant's Unopposed Motion to Continue Deadline for Filing Pretrial Motions
[18] is granted. Pretrial motions shall be filed on or before June 3, 2019.
       2.        The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date and June 3, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel requires additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
       Dated this 6th day of May, 2019.

                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
